Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig 8 it is unclear to what the leader lines for elements 72 and 73 are pointing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 13-20 are objected to because of the following informalities:  the limitation “the small electrodes is configured to cover branches of the common peroneal nerve” should read as “the small electrodes are configured to cover branches of the common peroneal nerve”. Underline added for emphasis. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  It is unclear how the second flexible circuit board is connected to the control circuit, how the wire slot differs from the cover slot, and what the “bumps” and “pads” are and how they are able to connect with each other. For purposes of examination claim 5 will be interpreted as a second flexible circuit board connected to the control circuit and small electrodes by any means and claim 6 will be interpreted as a cover that isolates the second flexible circuit board from the rubber coating.
Claim 6 recites the limitation "flexible circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which flexible circuit, the first or second is disposed beneath the cover. For purposes of examination either the first flexible circuit or the second flexible circuit may be covered with the cover.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claim 7 recites the limitation “the control circuit the small electrodes, a human body, and the large electrode constitute an electrical stimulation loop”. To overcome this rejection, Applicant may cancel the claim or remove the above listed limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0121099 to Kiani et al., hereinafter Kiani, in view of US 2019/0134393 to Wong et al., hereinafter Wong.
	Regarding claim 1, Kiani discloses (Fig 1, 2, 3A-H) a functional electrical stimulation therapeutic apparatus for foot drop (para 0004), comprising an upper casing (covers 314), a waterproof ring (para 153; waterproof cuff 300), a control circuit (controller unit 130, circuit board 366)), a lower casing (panels 312, 313), a support molded integrally with the lower casing (peripheral members 302, 304), and a large electrode (electrode 338).
Kiani does not disclose a sequence of small electrodes, wherein the electrodes are embedded in a surface of the lower casing and a surface of the support by using an in-mold injection process, and the sequence of small electrodes and the large electrode are stainless steel metal electrodes. 
However, Wong teaches (Fig 14A-F) a sequence of small electrodes (electrodes 602), wherein the electrodes are embedded in a surface of the lower casing (para 0114; Fig 14A) and a surface of the support by using an in-mold injection process (para 0105-0106), and the sequence of small electrodes and the large electrode are stainless steel metal electrodes (para 0094).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electrical stimulation apparatus for foot drop of Kiani with a sequence of small electrodes, wherein the electrodes are embedded in a surface of the lower casing and a surface of the support by using an in-mold injection process, and the sequence of small electrodes and the large electrode are stainless steel metal electrodes, as taught by Wong, for purpose of maintaining a uniformity of current density of the electrode depending on the conductivity of the electrode as well as the frequency of the waveform being delivered (para 0094).
Regarding claim 4, Kiani further teaches wherein an inner surface of the upper casing has a limiting frame, a first flexible circuit board is attached in the limiting frame (para 0144), a button mark is provided at a location on an outer surface of the upper casing that is corresponding to the first flexible circuit board (para 0145), and the first flexible circuit board is connected with the control circuit for transmitting, to the control circuit, information on a button pressing by a user (para 144, 0161).
Regarding claim 5, Kiani in view of Wong, as previously applied, further teaches wherein the surface of the support is provided with a wiring slot in which a second flexible circuit board having pad locations is mounted, and the second flexible circuit board is connected with the control circuit via the pad locations (para 0144: each battery panel has its own flexible circuit board for purpose of recharging, i.e. multiple circuit boards); the sequence of small electrodes have bumps respectively connected with the pad locations and are connected with the control circuit via the bumps (para 0146).
Regarding claim 6, Kiani further teaches wherein the surface of the support is provided with a cover slot and a cover for flexible circuit matched with the cover slot, and the wiring slot is disposed in the cover slot (para 0162).
Regarding claim 8, Kiani further teaches wherein the surfaces of the lower casing and the support are coated with a soft rubber, and the soft rubber is extended to form a strap (para 0103-0104).
Regarding claim 9, Kiani further teaches wherein a front end of the upper casing is provided with a lug, the strap is provided thereon with a Velcro loop material and a Velcro hook material, the Velcro loop material is fixed to an upper end of the strap by a machine sewing process, the Velcro hook material is fixed to a lower end of the strap by the machine sewing process, the strap passes through the lug and is folded back and then fixed by the Velcro, wherein the strap is folded back by a length which is adjusted and fixed by the Velcro (para 0175).
Regarding claim 10, Kiani discloses the limitations of claim 9, but does not disclose wherein the strap is made of TPE (Thermoplastic Elastomer) or TPU (Thermoplastic Polyurethanes).
However, Wong teaches wherein the strap is made of TPE (Thermoplastic Elastomer) or TPU (Thermoplastic Polyurethanes) (para 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus strap of Kiani such that it is made of TPE or TPU, as taught by Wong, for purpose of maintaining a uniformity of current density of the electrode depending on the conductivity of the electrode as well as the frequency of the waveform being delivered (para 0094).
Regarding claims 11, 15-17, 19, and 20, Kiani in view of Wong, as previously applied, further teaches wherein the large electrode is configured to cover a junction of the common peroneal nerve, and the small electrodes is configured to cover branches of the common peroneal nerve (Both Kiani and Wong teach stimulation of the peroneal nerve in [0004] and [0003] respectively. The large and small electrodes are in close proximity to each other such that all are capable of stimulating both the junction and branches of the peroneal nerve when positioned).
Regarding claim 12, Kiani discloses the limitations of claim 1, but does not disclose wherein a rear end of the support has a positioning point, the positioning point is spaced apart from a nearest small electrode by 1 to 5 mm, and the large electrode-6 is spaced apart from a nearest small electrode by 10 to 15 mm.
However, Wong teaches wherein a rear end of the support has a positioning point, the positioning point is spaced apart from a nearest small electrode by 1 to 5 mm, and the large electrode-6 is spaced apart from a nearest small electrode by 10 to 15 mm (para 0076-0077).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus of Kiani wherein a rear end of the support has a positioning point, the positioning point is spaced apart from a nearest small electrode by 1 to 5 mm, and the large electrode-6 is spaced apart from a nearest small electrode by 10 to 15 mm, as taught by Wong, for purpose of maintaining a uniformity of current density of the electrode depending on the conductivity of the electrode as well as the frequency of the waveform being delivered (para 0094).

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani in view of Wong as applied to claim 1 above, and further in view of US 2015/0335288 to Toth et al., hereinafter Toth.
Regarding claim 2, Kiani discloses a connector is disposed in the lower casing and connected with a charging cable via a charging port of the lower casing (para 0120).
Kiani does not disclose wherein the control circuit is connected with a magnetic connector and the charging port is in a closed state when it is idle.
However, Toth teaches wherein the control circuit is connected with a magnetic connector (para 0285) and the charging port is in a closed state when it is idle (para 0284).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the connector is disposed in the lower casing and connected with a charging cable via a charging port of the lower casing of Kiani wherein the control circuit is connected with a magnetic connector and the charging port is in a closed state when it is idle, as taught by Toth, for purpose of providing comfortable long term wearable systems for a user (para 0012).
Regarding claim 3, Toth further teaches wherein the control circuit is connected with the magnetic connector via a magnetic connector circuit board (para 0285-0286).
Regarding claims 13 and 14, Kiani in view of Wong, as previously applied, further teaches wherein the large electrode is configured to cover a junction of the common peroneal nerve, and the small electrodes is configured to cover branches of the common peroneal nerve (Both Kiani and Wong teach stimulation of the peroneal nerve in [0004] and [0003] respectively. The large and small electrodes are in close proximity to each other such that all are capable of stimulating both the junction and branches of the peroneal nerve when positioned).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani in view of Wong as applied to claim 1 above, and further in view of US 2018/0200514 to Druke et al., hereinafter Druke.
Regarding claim 7, Kiani discloses the large electrode has an oblong shape (see electrode 338).
Kiani does not disclose wherein the sequence of small 3216022electrodes comprises at least six small electrodes, the small electrodes are symmetrically distributed, and the small electrodes each have a rectangular shape.
However, Druke teaches wherein the sequence of small 3216022electrodes comprises at least six small electrodes, the small electrodes are symmetrically distributed, and the small electrodes each have a rectangular shape (Fig 9: see electrodes 902 or 904).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify oblong, long electrode of Kiani wherein the sequence of small 3216022electrodes comprises at least six small electrodes, the small electrodes are symmetrically distributed, and the small electrodes each have a rectangular shape, as taught by Druke, for purpose of varying the directionality of the electric field (para 0075).
Regarding claim 18, Kiani in view of Wong, as previously applied, further teaches wherein the large electrode is configured to cover a junction of the common peroneal nerve, and the small electrodes is configured to cover branches of the common peroneal nerve (Both Kiani and Wong teach stimulation of the peroneal nerve in [0004] and [0003] respectively. The large and small electrodes are in close proximity to each other such that all are capable of stimulating both the junction and branches of the peroneal nerve when positioned).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792